Citation Nr: 1445063	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  11-13 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to service connection for eczema.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1971 to February 1973.
These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board in February 2014 when it was remanded for additional development.  With regard to the issue of entitlement to service connection for a spine disability, the Board finds that there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for a neck disability has been raised by the record, but not adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to service connection for eczema is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The most probative evidence of record is against finding that the Veteran's lumbar spine disability is etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 1113, 1137 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

This case was remanded by the Board in February 2014.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the February 2014 remand, as it pertains to the issue decided herein, was to obtain outstanding private treatment records.  In a May 2014 letter, the AOJ requested that the Veteran identify any outstanding private treatment records.  The Veteran did not identify any such records.  Accordingly, the Board finds that there has been substantial compliance with the February 2014 remand directives and the Board may now proceed with the adjudication of the claim.  

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004).

In a letter dated in August 2010, VA satisfied its duty to notify the Veteran.  Specifically, the letter notified the Veteran of the information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide, and about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(c) (2013) to assist the Veteran.  The Veteran's service personnel records (SPR), service treatment records (STR), and VA treatment records are of record.  

The Board notes that although the Veteran reported receiving private treatment in the late 1970s and early 1980s from unidentified providers, and in 2008 at the Fraser clinic, those records have not been obtained.  While VA has a duty to assist the Veteran in developing evidence pertinent to his claim, the Veteran has a duty to assist and cooperate with VA in developing this evidence.  38 C.F.R. § 3.159(c) (2013).  The Veteran authorized the release of his records from the Fraser clinic.  Thereafter, VA made two unanswered requests for those records.  In an August 2010 letter, the Veteran was notified of VA's efforts and that it was ultimately his responsibility to ensure the records were received.  With regard to treatment received in the 1970s and 1980s, VA has provided the Veteran with the necessary forms to identify and authorize the release of his medical records on multiple occasions.  The Veteran did not respond.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  38 C.F.R. § 3.159(c)(1) (2013).  Accordingly, the Board finds that VA's duty to assist in obtaining private records has been discharged.  See 38 C.F.R. § 3.159(e) (2013).

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation: the Board will therefore review the merits of the Veteran's claim de novo.  



Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish direct service connection there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).  

Service connection for chronic disabilities, including degenerative joint disease (DJD), may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a) (2013).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Analysis 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran asserts that his lumbar spine disability is related to his period of active service.  The November 2010 VA examination report and VA treatment records indicate that the Veteran was diagnosed with degenerative disc disease (DDD) and DJD of the lumbar spine.  The November 2010 examiner also diagnosed the Veteran with a herniated disc at L4-5, with neuroforaminal narrowing through his L3-S1.  Thus, the first Shedden element is met.  

With regard to the second Shedden element, a May 1972 service treatment record (STR) indicated that the Veteran reported lower back pain after heavy lifting.  It was noted that the pain did not radiate into the Veteran's legs, but spasm reflexes were present in his lumbosacral area.  The Veteran was treated with pain medication.  Therefore, the Board finds that the second Shedden element is met.  

With respect to the third Shedden element, the record does not contain probative medical evidence suggesting that the Veteran's lumbar spine disability is etiologically related to service.  Aside from the May 1972 note, the Veteran's STRs contain no further treatment, complaints, symptoms, or diagnoses related to a lumbar spine disability.  Additionally, a report of medical examination at separation, dated December 1973, indicated that the Veteran's spine examination was normal.  A December 1972 report of medical history, which was supposed to be completed in conjunction with the examination, was signed and dated by the Veteran, but otherwise blank.  In a February 1973 statement of medical examination, the Veteran stated that there had been no change in his medical condition since his last separation examination.  The Board notes that the report of medical examination is dated December 1973.  In light of the Veteran's discharge date, the December 1972 report of medical history in conjunction with examination, and the February 1973 statement of medical condition, the Board finds that the medical examination was misdated as 1973 rather than 1972.  

VA treatment records note that the Veteran reported that his low back pain began in the 1970s, while picking up something heavy, and gradually worsened with time.  The Veteran also reported that in the late 1970s or early 1980s, he was treated by a chiropractor once with good results and had lumbar surgery, but he was unsure of what they had done.  

The Veteran was provided a VA spine examination in November 2010.  The Veteran reported that he injured his back in 1972 during active service.  He stated that he was treated one or two times during service and assessed with a strain or sprain of his back, but he continued to have low back pain.  He reported that he continued to have achiness and pain in his back after discharge but had not sought treatment, other than through local emergency rooms.  He stated that in the late 1970s or early 1980s he was seen by a primary care physician.  He noted that he is now treated through the VA.  The Veteran denied any prior surgeries.  However, when questioned about a scar on his lumbar area, the Veteran admitted that he had lumbar surgery in the 1980s, while working for General Motors.  The examiner noted that from the Veteran's description, it sounded like the surgery was related to a work injury.  

After noting the Veteran's assertions, his documented medical history, and physically examining him, the examiner diagnosed the Veteran with DDD and DJD of the lumbar spine and herniated disc with neuroforaminal narrowing.  The examiner opined that these conditions were less likely than not related to the Veteran's in-service injury.  The examiner explained that the May 1972 STR, indicated that Veteran was treated with medication, but the examination was benign and no further care was provided.  Additionally, there were no further in-service complaints or treatment for his low back.  The examiner noted that the Veteran's separation examination was negative for any spine abnormalities and that there was no interim data indicating chronicity following discharge.  The examiner stated that VA treatment records note a history of low back pain with a fusion surgery in approximately 2000, which was 27 years after the Veteran's discharge.  

After reviewing all evidence of record, the Board finds that the VA examiner's uncontradicted opinion is the most persuasive evidence regarding the etiology of the Veteran's lumbar spine disability.  The examiner's conclusions followed an extensive examination of the Veteran and his claims file, as well as consideration of reported history, therefore his opinion is accorded great probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion).

The Board recognizes the Veteran's belief that his lumbar spine disability is related to his in-service low back pain.  Although a layperson is competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of multiple lumbar spine disabilities, falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  While the Veteran is competent to provide statements indicating that he experienced low back pain during and after service, he cannot relate those symptoms to his current diagnoses or to his period of active service.  Further, as noted above, the Board attributes great value to the VA examiner's opinion as the opinion was provided by a trained medical professional who reviewed the claims file, examined the Veteran, and noted the Veteran's reported history, all prior to providing the negative nexus opinion.  

While the Veteran's DDD and herniated disc are not chronic conditions, however, his DJD is a chronic condition.  38 C.F.R. § 3.309(a) (2013).  With respect to continuity of symptomology, the Board acknowledges the lay statements from the Veteran that he had intermittent back pain during and after service.  Nevertheless, the Veteran is not competent to relate this pain to his DJD, especially in light of his other lumbar spine diagnoses.  Significantly, although the Veteran has reported intermittent back pain, there was no documented or even Veteran-reported diagnosis of DJD until 2010, which is more than 35 years after his separation from service.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis is one factor that weighs against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy period between service and initial symptoms of disability).  

Finally, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and DJD becomes manifest to a degree of 10 percent within 1 year from the date of separation, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  In this case, there is no evidence that the Veteran's DJD manifested to a compensable degree within one year of separation from service.  While the Veteran has asserted that he continued to have intermittent back pain after discharge and even stated he sought treatment for it, there is no competent evidence that pain or treatment was related to his current DJD.  Therefore, service connection on a presumptive basis is not warranted.

As the weight of the evidence is against finding that the Veteran's DDD and DJD of the lumbar spine and herniated disc, with neuroforaminal narrowing, is related to active service, service connection must be denied, and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013).


ORDER

Entitlement to service connection for a lumbar spine disability, diagnosed as DDD and DJD of the lumbar spine and herniated disc, with neuroforaminal narrowing, is denied.


REMAND

With regard to entitlement to service connection for eczema, the development actions required in the Board's February 2014 remand were not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, the specified development must be conducted prior to adjudication.

In its prior remand, the Board directed the AOJ to obtain a nexus opinion addressing the etiology of the Veteran's eczema.  The Veteran was provided a VA examination in May 2014.  However, the Board finds that the May 2014 examiner's opinion was based on an inaccurate factual premise and is therefore inadequate.  In opining that the Veteran's eczema was less likely than not related to active service, the examiner stated that the Veteran's medical records did not show evidence that he ever had any problem with eczema.  This statement conflicts with the November 2010 VA examiner's notation that the Veteran had eczema on his anterior chest wall.  As such, the May 2014 opinion is inadequate for adjudicating the claim.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that if the examiner relies on an inaccurate fact, then the opinion has little or no probative value).  

As there has not been substantial compliance with the directives of the February 2014 remand, an additional remand to comply with those directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records from May 2013 to present from the VA North Texas Health Care System, and any associated outpatient clinics.  

2.  Obtain an addendum opinion from the May 2014 VA examiner, or, if unavailable, from another appropriate VA examiner.  The claims file and a copy of this remand must be available for review, and the examination report must reflect review of the claims file.  Upon review of record, the examiner should address the following:

a.  Whether the Veteran currently has or ever had eczema during the pendency of his appeal.  

b.  If eczema is diagnosed, state whether it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's eczema is etiologically related to active service.

The VA examiner's opinion and rationale should specifically address the November 2010 VA examiner's notation that the Veteran had eczema on his anterior chest wall. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

3.  Thereafter, readjudicate the issue on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for the Veteran to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if warranted.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


